Title: From George Washington to Brigadier General Anthony Wayne, 21 September 1779
From: Washington, George
To: Wayne, Anthony


        
          Dear Sir,
          West Point Sept. 21st [1779]
        
        I have recievd the inclos⟨ed repre⟩sentation of some violences said to be commited in your corps against Young Gecock an inhabitant and a child of the Widow Garrison—By a verbal state of the affair more intelligible than the written one, I understand that some men of the light Infantry had made a practice of plundering the farms of the complainants—that a party of these marauders was discovered in this business on the night of the 9th instant and fired upon by Gecock, which having occasioned an alarm, he was seized and carried down to the light infantry underwent a summary trial and receivd fifty lashes—that Majr McCormuck went the same night to the house [of] the Widow Garrison ill treated the whole family and wounded one of her Children in the thigh with his sword.
        This if true would be an irregularity of so serious a nature and the people are so clear and positive in their story that I think it my duty to bring the Major to trial and have directed the Adjutant Genl to arrest him for the purpose.
        I shall be oblig’d to you to let me know fully the circumstances of the treatment of Young Gecocks so far as they have fallen within your knowlege.
        I have it so much at heart to prevent ⟨eve⟩ry species of Outrages to the inhabitants, ⟨tha⟩t I feel sensibly chagarined whenever any thing of that complexion comes before me. With great regard I am Dr Sir Your most Obedt Servt
        
          Go: Washington
        
       